This cause No. 12919, Muskogee Gas  Electric Company, a Corporation, Plaintiff in Error, v. State of Oklahoma and the Corporation Commission of Oklahoma. Defendants in Error an appeal from an order No. 1890, made July 1, 1921, in cause No. 4301 before said commission, is in the identical condition of cause No. 12918 by this court (this day decided). The facts in this case are conceded to be identical in effect to the facts in No. 12918, and the evidence in this case is conceded to be substantially the same as that in said No. 12918. The two cases have been consolidated and one set of briefs filed for both cases and the question involved in both cases argued in one set of briefs.
For the reasons given in said cause No. 12918, this appeal is dismissed.
McNEILL, V. C. J., and COCHRAN, WARREN, and BRANSON, JJ., concur.